Title: From George Washington to George William Fairfax, 25 July 1775
From: Washington, George
To: Fairfax, George William



Camp at Cambridge about 5 Miles from Boston. July 25th 1775.
Dear Sir,

On the other side you will receive a Copy of my last, dated at Philadelphia the 31st of May, and to which I refer.
I shall say very little in this Letter, for two Reasons; first, because I have received no Letter from you since the one dated in June 1774, and therefore (having wrote often) can have nothing to answer; but, principally, because I do not know whether it may ever get to your hands: If it should, the principal, indeed only, design is to cover the seconds of those Bills forwarded in my last.
You will, I presume, before this Letter gets to hand, hear of my appointment to the Command of the Continental Army. I arrived at this Camp the 2d Instant.

You must, no doubt, also have heard of the engagement on Bunker’s Hill the 17th Ultimo; but as, I am persuaded, you will have a very erroneous account transmitted, of the loss sustained on the side of the Provincials, I do assure you, upon my Word, that our loss, as appears by the Returns made me since I came here, amounts to no more than 139 killed 36 missing and 278 Wounded; nor had we, if I can credit the most solemn assurances of the Officers that were in the action, above 1500 Men engaged on that day. The loss on the side of the Ministerial Troops, as I am informed from good authority, consisted of 1,043 killed and wounded, whereof 92 were Officers.
Inclosed I send you a second Address from the Congress to the Inhabitants of Great Britain; as also a Declaration, setting forth the Causes and necessity of their taking up Arms. My Affectionate & respectful compliments to Mrs Fairfax concludes me, Dear Sir, Your mo. obt humble Servt

G. Washington

